DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites the limitation “second first retention tab”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 7, 9 – 13, and 16 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abelon et al. (US 2017/0291725).
Regarding claims 1, 7, 9 – 13, and 16 Abelon et al. discloses a vertical rub strip (900), comprising: an elongate body (912, 914, 916, Fig. 9) defining a lengthwise direction, the elongate body including: an interior side (surface facing 902) and an exterior side (surface facing away from 902) opposite the interior side; a center portion (916) that curves toward the interior side; a first straight portion (912) arranged on a first side of the center portion; and a second straight portion (914) arranged on a second opposing side of the center portion; a first retention tab (904) extending from the interior side of the elongate body along the lengthwise direction, wherein the first retention tab includes a first outward-facing notch formed as an angled kink (located on the distal end of 904, Fig. 9); and a second retention tab (906) extending from the 

    PNG
    media_image1.png
    374
    375
    media_image1.png
    Greyscale

Regarding claim 3, Abelon et al. discloses a first alignment protrusion (A) and a second alignment protrusion (B) extending from the interior side of the elongate body (See labeled Fig. 9 above).  
Regarding claim 4, Abelon et al. disclsoes a first lip (908) protruding from a first end of the first straight portion along the lengthwise direction toward the interior side of the elongate body; andPage 27 of 31Attorney Docket No.: 15-0390-US-CNT1 BOCO/0266USC01 a second lip (910) protruding from a second end of the second straight portion along the lengthwise direction toward the interior side of the elongate body.  
Regarding claim 5, Abelon et al. discloses that the first alignment protrusion and the second alignment protrusion extend from the center portion of the elongate body (Fig. 9).  
Regarding claim 6, Abelon et al. discloses that the first alignment protrusion extends from a transition between the center portion and first straight portions, and the second 
Regarding claim 17, Abelon et al. discloses a first outer edge extension (908) extending from a first end of the body.  
Regarding claim 18, Abelon et al. discloses a second outer edge extension (910) extending from a second end of the body.  
Regarding claim 19, Abelon et al. discloses a first inner edge extension (A) extending from the body at a location proximal to the first end, the first inner edge extension positioned inward of the first outer edge extension (See labeled Fig. 9 above).  
Regarding claim 20, Abelon et al. discloses a second inner edge extension (B) extending from the body at a location proximal to the second end, the second inner edge extension positioned inward of the second outer edge extension (See labeled Fig. 9 above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abelon et al.
Regarding claims 2, 8, and 14, Abelon fails to teach that the first retention tab and the second retention tab comprises nylon polymer. However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use nylon In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 15, Abelon et al. fails to teach that the first retention tab and the second retention tab comprise a metal.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853.  The examiner can normally be reached on 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/VALENTINA XAVIER/Primary Examiner, Art Unit 3642